Name: 83/423/EEC: Commission Decision of 29 July 1983 on the list of establishments in the Republic of Paraguay approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  trade;  animal product;  America
 Date Published: 1983-08-27

 Avis juridique important|31983D042383/423/EEC: Commission Decision of 29 July 1983 on the list of establishments in the Republic of Paraguay approved for the purpose of importing fresh meat into the Community Official Journal L 238 , 27/08/1983 P. 0039 - 0040 Finnish special edition: Chapter 3 Volume 16 P. 0203 Spanish special edition: Chapter 03 Volume 28 P. 0201 Swedish special edition: Chapter 3 Volume 16 P. 0203 Portuguese special edition Chapter 03 Volume 28 P. 0201 *****COMMISSION DECISION of 29 July 1983 on the list of establishments in the Republic of Paraguay approved for the purpose of importing fresh meat into the Community (83/423/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas, on the basis of a first inspection, no establishments were judged satisfactory; whereas Commission Decision 82/954/EEC (3) prohibited Member States, on a Community basis, from importing fresh meat from establishments in Paraguay, while still allowing those Member States whose national legislation so permitted the possibility of not abruptly interrupting existing trade flows with the establishments proposed by the Paraguayan authorities, for a period of seven months; Whereas a further inspection carried out pursuant to Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning the on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (4) has shown that the standard of hygiene in some establishments has been raised and can be regarded as satisfactory in one establishment; Whereas this establishment can, in these circumstances be included in a list of establishments authorized to export to the Community; Whereas, therefore, the previous Decision prohibiting the importation by Member States of fresh meat from establishments in Paraguay must be repealed; Whereas it should be recalled that imports of fresh meat are also subject to other Community veterinary legislation, particularly as regards animal health protection requirements; Whereas import of fresh meat from the establishment appearing on the list annexed to this Decision remains subject to provisions laid down elsewhere and to the general provisions of the Treaty; whereas, in particular, import from third countries and re-export to other Member States of certain categories of meat, such as meat weighing less than three kilograms, or meat containing residues of certain substances which are not yet covered by Community rules or by rules which need to be further harmonized, remain subject to the health legislation of the importing Member State, while respecting the general provisions of the Treaty; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishment in Paraguay listed in the Annex is hereby approved for the exportation of fresh meat into the Community in accordance with the said Annex. 2. Imports from the establishment referred to in paragraph 1 shall continue to be subject to the Community veterinary provisions laid down elsewhere, in particular those concerning animal health protection requirements. Article 2 Member States shall prohibit the importation of fresh meat from establishments other than the one listed in the Annex. Article 3 Decision 82/954/EEC is hereby repealed. Article 4 'This Decision shall be reviewed and if necessary amended before 1 August 1984. Article 5 This Decision shall apply from 1 August 1983. Article 6 This Decision is addressed to the Member States. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 386, 31. 12. 1982, p. 39. (4) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Establishment No // Establishment // Address // // // BOVINE MEAT Slaughterhouse and cutting premise 1.2.3 // // // // 5 // Codega SA // Tablada Nueva // // //